Supreme Court of Florida
                             ____________

                           No. SC20-1195
                            ____________

                     SAMUEL SALOMON LEVY,
                           Petitioner,

                                  vs.

                        EINATH BACH LEVY,
                            Respondent.

                           October 7, 2021

GROSSHANS, J.

     We have for review Levy v. Levy, 307 So. 3d 71 (Fla. 3d DCA

2020), which held that section 57.105(7) of the Florida Statutes

applied to the attorney’s fee provision in the parties’ property

settlement agreement. Id. at 73-74. That holding expressly and

directly conflicts with Sacket v. Sacket, 115 So. 3d 1069 (Fla. 4th

DCA 2013)—a decision holding that section 57.105(7) did not apply

to a comparable attorney’s fee provision. Id. at 1070, 1072. We

have jurisdiction. See art. V, § 3(b)(3), Fla. Const. For the reasons

explained below, we quash Levy and approve the result in Sacket.
                            Background

      In 2011, a court entered a judgment dissolving the marriage of

Samuel Levy (former husband) and Einath Levy (former wife). Levy,

307 So. 3d at 73. That judgment incorporated two agreements

between the parties—a Consent Custody and Visitation Agreement

and a Property Settlement and Support Agreement (PSA). Id. Each

agreement included an attorney’s fee provision. Id. On the subject

of attorney’s fees, the PSA provides:

      13. ENFORCEMENT. In the event that either party
      should take legal action against the other by reason of
      the other’s failure to abide by this Agreement, the party
      who is found to be in violation of this Agreement shall
      pay to the other party who prevails in said action, the
      prevailing party’s reasonable expenses incurred in the
      enforcement of this Agreement, said expenses to include,
      but not be limited to, reasonable attorney’s fees . . . .

Id.

      Eventually, the former husband filed a motion to compel the

former wife to comply with the PSA. Id. In that motion, the former

husband requested attorney’s fees based on the fee provision in the

PSA. Id. In turn, the former wife requested attorney’s fees for

defending against the motion. Id. She relied on the same attorney’s

fee provision of the PSA as well as section 57.105(7)—a statute



                                 -2-
which converts, by operation of law, unilateral fee provisions into

reciprocal provisions.

     The trial court referred the motion to compel to a general

magistrate. Id. After holding a lengthy evidentiary hearing, the

magistrate issued a report and recommendation. Id. In that report,

the magistrate made findings adverse to the former husband’s

claims; and, as a consequence, it recommended that the trial court

deny the motion to compel in its entirety—including the former

husband’s request for attorney’s fees. Id.

     Having ruled against the former husband, the magistrate next

considered the former wife’s request for attorney’s fees. Id. Though

acknowledging that the former wife prevailed in defending against

the motion, the magistrate denied her request for fees under the

PSA. The magistrate reasoned: “This type of relief is not

encompassed in Paragraph 13 of the parties’ PSA as entitlement to

attorney’s fees and costs is only contemplated against ‘the party

who is found to be in violation of th[e] Agreement.’ ” Id. 1




     1. The general magistrate reserved ruling on whether the
former wife was entitled to attorney’s fees under a statute applicable
to family law matters. See § 61.16, Fla. Stat. (2017).

                                  -3-
     Each party filed exceptions to the general magistrate’s report

and recommendation. Id. Overruling the parties’ exceptions, the

trial court approved the report and recommendation. In so doing,

the trial court effectively denied the former wife’s request for

prevailing-party attorney’s fees pursuant to section 57.105(7).

     Both parties appealed, challenging various aspects of the trial

court’s rulings. Levy, 307 So. 3d at 73-74. The Third District

affirmed on all issues except as to the rejection of the former wife’s

request for attorney’s fees under section 57.105(7). The district

court reasoned:

           Section 57.105(7) amends by statute all contracts
     with prevailing party fee provisions to make them
     reciprocal. Thus, it also applies to those parties, like the
     former wife in this case, who successfully defend against
     a breach of contract action. The statute applies if the
     contract contains a prevailing party provision, and the
     litigant seeking fees is a party to the contract, Azalea
     Trace, Inc. v. Matos, 249 So. 3d 699, 702 (Fla. 1st DCA
     2018), which is exactly the set of facts before the Court in
     this case. Thus, we would not be rewriting the parties’
     contract if the former wife is awarded prevailing party
     attorneys’ fees because section 57.105(7) amends the
     prevailing party attorneys’ fee provision by operation of
     law. The award is mandatory, once the lower court
     determines a party has prevailed. Landry v. Countrywide
     Home Loans, Inc., 731 So. 2d 137 (Fla. 1st DCA 1999)
     (discussing section 57.105(2), which later became section
     57.105(7)). Furthermore, the trial courts do not have
     discretion to decline to award prevailing party fees in a


                                  -4-
     case such as this. Lashkajani v. Lashkajani, 911 So. 2d
     1154, 1158 (Fla. 2005) (“Trial courts do not have the
     discretion to decline to enforce such provisions, even if
     the challenging party brings a meritorious claim in good
     faith. Such provisions exist to ‘protect and indemnify’
     the interests of the parties, not to enrich the party.”)
     (internal citations omitted).
           Accordingly, section 57.105(7) requires that the
     former wife be awarded attorney’s fees for successfully
     defending against the former husband’s motion to
     compel. Therefore, concluding that the trial court erred
     in declining to award the former wife’s motion for
     attorney’s fees pursuant to the prevailing party fee
     provision as modified by section 57.105(7), we reverse the
     order on appeal and remand to the trial court with
     directions to determine the reasonable attorneys’ fees
     and costs to be awarded to the former wife.

Id. at 74.

     The former husband sought discretionary review in this Court,

asserting conflict between Levy and Sacket regarding the

applicability of section 57.105(7) to this type of fee provision. We

granted review and hold that section 57.105(7) does not apply to the

attorney’s fee provision in this case.

                               Analysis

     The issue for our consideration involves statutory

interpretation and is thus subject to de novo review. See Ham v.

Portfolio Recovery Assocs., LLC, 308 So. 3d 942, 946 (Fla. 2020)

(citing Lopez v. Hall, 233 So. 3d 451, 453 (Fla. 2018)).


                                  -5-
     In determining the meaning of a statute, we adhere to the

supremacy-of-the-text principle—a principle recognizing that “[t]he

words of a governing text are of paramount concern, and what they

convey, in their context, is what the text means.” Page v. Deutsche

Bank Tr. Co. Americas, 308 So. 3d 953, 958 (Fla. 2020)

(quoting Advisory Op. to Governor re Implementation of Amendment

4, the Voting Restoration Amendment, 288 So. 3d 1070, 1078 (Fla.

2020)). Consequently, we “strive to determine the text’s objective

meaning through ‘the application of [the] text to given facts on the

basis of how a reasonable reader, fully competent in the language,

would have understood the text at the time it was issued.’ ” Id.

(alteration in original) (quoting Antonin Scalia & Bryan A. Garner,

Reading Law: The Interpretation of Legal Texts 33 (2012)).

     The statute at issue in this case is section 57.105(7), which

states: “If a contract contains a provision allowing attorney’s fees to

a party when he or she is required to take any action to enforce the

contract, the court may also allow reasonable attorney’s fees to the

other party when that party prevails in any action, whether as

plaintiff or defendant, with respect to the contract.” (Emphasis

added.) By its terms, the statute only applies to a provision that


                                 -6-
confers on a party the right to attorney’s fees while not affording a

comparable right to the other party. Indeed, though addressing a

different issue, we have recently characterized the type of provision

to which the statute applies as a “unilateral” attorney’s fee

provision. Ham, 308 So. 3d at 948-49. Where a unilateral

provision is involved, the statute transforms the one-sided provision

into a reciprocal provision. In this way, the statute fulfills its

purpose, which, we have explained, is “to help level the playing field

when a contract contains a unilateral attorney’s fee provision.” Id.

at 949.

     The attorney’s fee provision in this case, however, is not

unilateral. The provision does not confer the right to fees on one

identifiable contracting party to the exclusion of the other party.

Rather, it entitles “either party” to an award of attorney’s fees upon

demonstrating that the other party violated the PSA. Thus, the

provision grants both parties precisely the same contractual right to

attorney’s fees. Put differently, neither party has a greater right to

attorney’s fees than the other; nor is one party favored over the

other. To find that section 57.105(7) applies here would be to

confer a right on the former wife that neither party had under the


                                  -7-
contract, namely the right to fees absent proof of a violation of the

PSA. Section 57.105(7) simply does not go that far: it levels the

playing field, but does not expand it. See Fla Hurricane Prot. &

Awning, Inc. v. Pastina, 43 So. 3d 893, 895 (Fla. 4th DCA 2010).

     Inconsistent with this analysis, the Third District held that

section 57.105(7) applied here. However, in reaching that holding,

the court failed to consider the threshold issue of whether the

attorney’s fee provision was unilateral. That error led the court to

improperly expand the scope of section 57.105(7) to apply to the fee

provision in the PSA. 2 In contrast, the Fourth District in Sacket

properly analyzed the relevant fee provision to determine the

applicability of the statute and reached the correct result on that

issue.




      2. In support of the Third District’s holding, the former wife
cites Holiday Square Owners Ass’n v. Tsetsenis, 820 So. 2d 450
(Fla. 5th DCA 2002), and CalAtlantic Group., Inc. v. Dau, 268 So. 3d
265 (Fla. 5th DCA 2019). Though the rationale in those cases is
unclear, the results reached appear to conflict with our
interpretation of section 57.105(7). Thus, to the extent those cases
are inconsistent with our holding today, we disapprove of them.

                                 -8-
                            Conclusion

     Based on our analysis above, we hold that section 57.105(7)

does not apply to the attorney’s fee provision in the PSA, and the

Third District erred in holding to the contrary. Accordingly, we

quash Levy and approve the result reached in Sacket.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Constitutional Construction/Direct Conflict of Decisions

     Third District – Case Nos. 3D19-73 and 3D19-318

     (Miami-Dade County)

Evan L. Abramowitz and Jordan B. Abramowitz of Abramowitz and
Associates, Coral Gables, Florida,

     for Petitioner

Robert F. Kohlman of KohlmanLaw, LLLP, Miami, Florida,

     for Respondent




                                -9-